Citation Nr: 0336659	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a herniated intervertebral disk at L5-S1.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In June 1997, the Board remanded this case to the RO for 
additional development of the issue of entitlement to an 
increased evaluation for herniated intervertebral disk at L5- 
S1.

The Board denied a rating in excess of 20 percent for the 
service-connected low back disability in a December 1999 
decision.  Thereafter, the veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In October 2000, the CAVC vacated the December 1999 decision 
wherein the Board had denied a rating in excess of 20 percent 
for the low back disability and remanded the case to the 
Board for additional development.

The Board remanded this case to the RO for additional 
development of the record and further adjudicative action in 
June 2001.  The Board denied the claim of service connection 
for carpal tunnel syndrome and an increased rating for the 
low back disability in July 2002.  

In April 2003, the CAVC vacated the Board's July 2002 
decision and remanded the matters to the Board for 
readjudication pursuant to the VCAA and the CAVC opinion in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In May 
2003, the veteran filed a motion for reconsideration, and the 
CAVC denied the motion on the basis that it could not be 
certain if the veteran would not benefit from reconsideration 
in light of the VCAA and found that a remand was required.  
Therefore, the matter is again before the Board.  


In January 2003 the Board undertook additional development on 
the issue of entitlement to a TDIU pursuant to 38 C.F.R. 
§ 19.9(a)(2).  However, it is noted that in the case Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  
Therefore, the Board remanded the issue to the RO in June 
2003 for appropriate action and development.  

The Board issued a "90-Day" letter to the veteran in 
September 2003.  The veteran submitted a signed waiver of 
Agency of Original Jurisdiction consideration in October 
2003.  However, in a November 2003 Written Brief 
Presentation, the veteran's representative submitted 
arguments for a remand of the case.  As this is the later 
dated document, the Board finds that the waiver has been 
withdrawn.   

In an unrelated matter, the Board notes that in the 
Introduction of the July 2002 decision, it was determined 
that the veteran raised additional issues in a February 1999 
statement.  Therefore, the Board referred the matters of 
timeliness and/or adequacy of his appeal for entitlement to 
service connection for asbestos exposure and hearing loss and 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the cervical spine to the RO for 
formal adjudicatory action as they were not considered to be 
inextricably intertwined with the certified issues on appeal.  

A review of the claims file reveals that the RO has not 
addressed these issues.  Once again, the Board refers the 
matters to the RO for the appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

A development letter was issued to the veteran with regard to 
the issue of a TDIU.  However, the RO has not issued such a 
letter consistent with the notice requirements of the VCAA 
which address the issues of service connection for carpal 
tunnel syndrome and an increased rating for a low back 
disability.  

Further, the Board points out that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded to cure a 
procedural defect, the VBA AMC must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Service connection is in effect for herniated intervertebral 
disk at L5-S1, rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Amendments have been made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293 since 
this case was initially before the Board and appealed to the 
CAVC.  67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
amendments took effect September 23, 2002.  As the most 
recent supplemental statement of the case was issued in March 
2002, the RO has not had an opportunity to address the new 
criteria, and the veteran has not been informed of the new 
criteria and their application.  

The Board points out that the CAVC has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
veteran should be afforded the opportunity to have his case 
reviewed under both criteria.  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

In addition, if the Board determines that the claimant has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 38 
C.F.R. § 19.9, specifying the action to be taken.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the Board secured a VA examination in July 2003, the 
need for another one or an addendum to the report is present.  

The application of the recently amended rating criteria may 
necessitate a VA rating examination.  In this regard, the 
Board notes that in developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria. See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the 
veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  

For the reasons stated below, the Board will defer the issue 
of entitlement to a TDIU given the procedural and development 
issues associated with this issue.  

First, this case presents a circumstance where inextricably 
intertwined issues must be adjudicated prior to adjudication 
of the issue prepared and certified for appellate review.  
See Chairman's Memorandum No. 01-02-01.  The CAVC has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the matter of 
entitlement to a TDIU is inextricably intertwined with the 
issues of service connection for carpal tunnel syndrome and 
an increased rating for a low back disability, the Board will 
defer that issue until the development of those issues is 
completed.

Second, it is noted that the Board remanded the case to the 
RO in June 2003, in part for the issuance of a VCAA letter.  
In accordance with the Board's remand, the RO issued a 
development letter consistent with the requirements set forth 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The development letter 
was mailed in July 2003.  As previously discussed above, the 
veteran has one year to respond to the letter.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Therefore, the Board will not 
address the issue at this time.  

Third, as mentioned in the June 2003 remand, the Board 
requested that the RO obtain clarification from the veteran 
as to whether he desired a hearing before a hearing officer 
at the RO regarding the TDIU issue and other issues.  A 
review of the file reveals that a personal hearing was 
scheduled for August 2003, but it is not clear if the hearing 
was held.  If the hearing was held on that date, then the 
transcript is not associated with the claims folder.  
Therefore, the issue of the hearing must be clarified.  

If it is found that the hearing took place, then the Board 
requests that the transcript be obtained and associated with 
the file.  Under the VCAA, VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b).  Furthermore, since these are records maintained 
by a Federal department or agency, the VCAA requires that 
"efforts to obtain those records shall continue until they 
are obtained unless it is reasonably certain that the records 
do not exist or that further efforts to obtain them would be 
futile."  (emphasis added).  Documentary evidence that 
further efforts would be "futile" must be included in the 
claims folder.  With regard to efforts to obtain any VA or 
other government agency records, if such records ultimately 
are not available, the VBA AMC must secure written evidence 
to that effect, and provide appropriate notice in accordance 
with 38 U.S.C. § 5103A(b)(2). 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  


Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development/action brought 
about by the veteran's response and 
issue a supplemental statement of the 
case, if necessary. 


4.  The VBA AMC should determine if the 
personal hearing scheduled for August 
2003 was conducted.  If so, then the VBA 
AMC should attempt to procure the 
transcript.  All attempts to secure this 
evidence must be documented in the 
claims folder by the VBA AMC.  If, after 
making reasonable efforts to obtain the 
transcript the VBA AMC is unable to 
secure same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; 
and (c) describe any further action to 
be taken by the VBA AMC with respect to 
the claim.  The veteran must then be 
given an opportunity to respond.

5.  The VBA AMC obtain an addendum from 
the VA physician who examined the veteran 
in July 2003.  (If that physician is not 
available, a suitable substitute should 
be designated.)  The VA physician should 
be provided with copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the old and new 
versions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  All findings, opinions and 
bases therefore should be set forth in 
detail.  The examiner should state the 
findings in terms consistent with the 
applicable criteria, including the old 
and new versions of Diagnostic Code 5293.  
If the physician recommends another 
examination, then such tests as the 
examining physician deems necessary 
should be performed.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner prior and pursuant to conduction 
and completion of the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner must address the following 
medical issues:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected low back disability.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issues of entitlement to 
service connection for carpal tunnel 
syndrome, an increased rating for 
herniated intervertebral disk at L5-S1, 
and a TDIU.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the March 2002 supplemental 
statement of the case  Also, in 
adjudicating the claim for the lumbar 
spine disability, the VBA AMC should take 
into account the newly amended provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2002; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


